                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MATHEW BRIDGER,

               Plaintiff,

v.                                                                  CIV No. 19-0358 KG/JFR

LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON,

               Defendant.


                                             ORDER
       The Court having reviewed the parties’ Stipulation of Dismissal with Prejudice, and good

cause appearing therefore,

       IT IS HEREBY ORDERED that all claims in the above-styled action shall be and the same

hereby are dismissed with prejudice, each party bearing his or its owns costs, attorneys’ fees and

expenses of litigation.




                                                       ____________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                               {W3190746.1}
